NON-AQUEOUS ELECTROLYTE SECONDARY BATTERY
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 19, 2020 and January 29, 2021 are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hatayama et al. (JP 2016072120 A, whose English machine translation is being used for citation purposes, hereafter Hatayama) in view of Ito et al. (US 20170229743 A1, hereafter Ito).
Regarding claim 1, Hatayama teaches a nonaqueous electrolyte secondary battery comprising a positive electrode, a negative electrode and a separator disposed between the positive electrode and the negative electrode ([0001]-[0002]),
porous resin substrate (“porous substrate layer (A)”, see [0012]-[0014]), a first filler layer (“layer (C)”, see, e.g., [0076]) containing phosphate particles ([0076], line 908; one of skilled in the art would readily appreciate a phosphate is composed of phosphate particles), and a second filler layer (“porous layer (B)”, see [0076] and [0044]-[0048]) containing inorganic particles (“inorganic filler (b-2)” particles, which may be preferably boehmite particles ([0044]-[0048]). According to the instant specification, boehmite particles have a higher melting point (higher heat resistance as claimed) than the phosphate particles. Thus, Hatayama implicitly teaches the boehmite particles has a higher heat resistance than the phosphate salt particles.
According to the teachings in paragraphs [0076] and [0117] of Hatayama, the structural relationship between said layer (A), layer (B), layer (C) and the negative electrode can be shown by the following drawings:

    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale



Hatayama further teaches the first filler layer (C), when it is formed on only one side (See “I” and “II” above), is in contact with the negative electrode ([0117]: lines 1499-1501), reading on “a surface of the first filler layer faces a surface of the negative electrode” as claimed. 
Hatayama is silent to the instantly claimed BET specific surface area of the phosphate particles being in a range of 5 m2/g or more and 100 m2/g or less. However, in the same field of endeavor, Ito discloses that an inorganic phosphate compound having a specific surface area of 5 m2/g to 50 m2/g is contained in a layer disposed on the surface of a separator, which secures a wide contact area between the inorganic phosphate compound and nonaqueous electrolyte and an effects at a higher level ([0042]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Ito into Hatayama such that the phosphate salt particles have a specific surface area of 5 m2/g to 50 m2/g, as taught by Ito, in order to at least secure a wide contact area between the phosphate particles and nonaqueous electrolyte ([0042], Ito). The range of 5 m2/g to 50 m2/g reads on the instantly claimed range of “5 m2/g or more and 100 m2/g or less”.
Regarding claims 2 and 3, see the rejection of claim 1 (the above drawings “I” and “II”). 
Regarding claim 4, Hatayama in view of Ito teaches the non-aqueous electrolyte secondary battery according to claim 1, and the above-mentioned range of 5 m2/g to 50 m2/g overlaps the instantly claimed range of 20 m2/g or more and 100 m2/g or less. In the case where prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 5, Hatayama in view of Ito teaches the non-aqueous electrolyte secondary battery according to claim 1, wherein the phosphate particles comprise lithium phosphate particles ([0078]-[0079]: PO3- and Li+).
Regarding claim 6, Hatayama in view of Ito teaches the non-aqueous electrolyte secondary battery according to claim 2, and further teaches the particle size of the phosphate may be preferably in the range of 0.2 µm to 2 µm ([0080]), reading on the instantly claimed average particle size of the phosphate particles being 0.05 µm to 1 µm. The range of 0.2 µm to 2 µm overlaps the instantly claimed range of 0.05 µm to 1 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Hatayama further teaches the average pore size of the substrate may be preferably in the range of 0.03 µm to 0.7 µm ([0021]). Thus, the ratio of the average particle size of the phosphate particles to the average pore size of the substrate is in the range of about 0.29 to 67 (i.e., 0.2/0.7=0.29; 2/0.03=67), which overlaps the instantly claimed range of less than 1 (i.e., the average particle size of the phosphate salt particles is smaller than the average pore size of the substrate). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 7, Hatayama in view of Ito teaches the non-aqueous electrolyte secondary battery according to claim 3, and further teaches the particle size of the phosphate may be preferably in the range of 0.2 µm to 2 µm ([0080]), reading on the instantly claimed prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Hatayama further teaches the average pore size of the substrate may be preferably in the range of 0.03 µm to 0.7 µm ([0021]). Thus, the ratio of the average particle size of the phosphate particles to the average pore size of the substrate is in the range of about 0.29 to 67 (i.e., 0.2/0.7=0.29; 2/0.03=67), which overlaps the instantly claimed range of less than 1 (i.e., the average particle size of the phosphate salt particles is smaller than the average pore size of the substrate). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16637034 (‘034). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the instant claims 1-2 and 4-6 are taught by limitations recited in In re Japikse, 86 USPQ 70 (CCPA 1950). See MPEP § 2144.04.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727